Sarah Howard Jenkins, *ASRatt: VAFEN-AORRORSMss Rgcument 90-3 Filed 09/29/20 Page 1 of 3 9/28/20, 2:43 PM

M Gmail

Warren v. McNulty_4:19-cv-655 BSM

 

 

 

Sarah Jenkins <sarah@shjenkinslaw.com> Fri, Sep 11, 2020 at 11:33 AM
To: clerksoffice@ared.uscourts.gov

Good afternoon,

On Wednesday, September 9, 2020, | made two technical filing errors and | am writing to request a substitution of exhibits 1-73 for the
documents shown in dockets #'s 37-39 to correct the first error. Likewise, | am requesting the substitution of documents for the Response
to the Undisputed Facts and the Brief. Kindly disregard the previously filed exhibits and documents.

Thank you very much.

Sarah Howard Jenkins

Sarah Howard Jenkins, PLLC
Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies
of the original

message. If you are the intended recipient but da not wish to receive communications through this medium, please so advise the sender
immediately.

 

AREDdb_clerksoffice <clerksoffice@ared.uscourts.gov> Fri, Sep 11, 2020 at 11:46 AM
To: Sarah Jenkins <sarah@shjenkinslaw.com>

Ms. Jenkins:

We can update the docket texts for DE #37-39 to indicate “Documents filed in error — Disregard” and then you can file the correct exhibits
and link to DE #36. Is that what you're trying to accomplish? | just want to be clear of your intentions.

Thanks.

   
  
 

Katelyn Cameron, Quality Assurance Specialist
Office of the Clerk

UNITED STATES DISTRICT COURT

4 &asterm District of Arkansas

   

PLAINTIFF’S
EXHIBIT

$01-604-5313
Katelyn_Cameron@ared.uscourts.gov

   

Sarah Jenkins <sarah@shjenkinslaw.com> Fri, Sep 11, 2020 at 1:08 PM
To: AREDdb_clerksoffice <clerksoffice@ared .uscourts.gov>

https://mail.google.com/mail/u/0?ik=b893ee9 9cf&view=pt&search=...sg-a%3Ar2384058785055350508&simpl=msg-f%3A1677565115980242118 Page 1 of 3
Sarah Howard Jenkins, RLASIA WAV AOR 2 Bass BaQCuMent 50-3 Filed 09/29/20 Page 2 of 3 9/28/20, 2:43 PM

Yes, that is correct.
Thank you for your assistance.

Sarah Howard Jenkins, PLLC
Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies
of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so advise the sender
immediately.

 

 

 

 

Sarah Jenkins <sarah@shjenkinslaw.com> Fri, Sep 11, 2020 at 1:14 PM
To: AREDdb_clerksoffice <clerksoffice@ared.uscourts.gov>

| have one follow up observation. Docket entry 36, still reads "Response in Support". Is there a way to correct this? My response was in
opposition. Thank you!

Sarah Howard Jenkins, PLLC
Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies
of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so advise the sender
immediately.

On Fri, Sep 11, 2020 at 11:46 AM AREDdb_clerksoffice <clerksoffice@ared.uscourts.gov> wrote:

 

 

AREDdb_clerksoffice <clerksoffice@ared.uscourts.gov> Fri, Sep 11, 2020 at 1:59 PM
To: Sarah Jenkins <sarah@shjenkinslaw.com>

Good Afternoon, Ms. Jenkins.

The docket text was modified as follows:

‘936 RESPONSE re 27 Motion for Summary Judgment,, filed by Janice Hargrove Warren. (Attachments: # 1 Document, # 2
Document)(Jenkins, Sarah) Docket text modified on 9/11/2020 to correct description. (kbc) (Entered: 09/10/2020)
This is the standard docketing method for responses in opposition in our district, and it matches the title of the filed document. | apologize if

https://mail.google.com/mail/u/0?ik=b893ee99cf&view=pt&search=...sg-a%3Ar2384058785055350508&simpl=msg-f%3A1677565115980242118 Page 2 of 3
Sarah Howard Jenkins, GLAS Raitt: WErGN- ROR RAB AMs5 Racument 50-3 Filed 09/29/20 Page 3 of 3 9/28/20, 2:43 PM

the notice of docket correction did not clarify this change. If you have any questions, please call me.
Thank you,

Tammy Downs

Chief Deputy

  
  

Clerk’s Office

A. UNITED STATES DISTRICT COURT
Eastern District of Arkansas

  
   

  

ba Est Ec Le
clerksoffice@ared.uscouris.gav

 

https://mail.google.com/mail/u/0?ik=b893ee99cf&view=pt&search=...sg-a%3Ar2384058785055350508&simpl=msg-f%3A1677565115980242118 Page 3 of 3
